MEMORANDUM **
James D. Sherriffs appeals from the district court’s denial of his motion for an extension of time to file his notice of appeal pursuant to Federal Rule of Appellate Procedure 4(b)(4). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Sherriffs contends that the district court abused its discretion because he demonstrated excusable neglect and because the order denying his motion stated only that the district court had informed Sherriffs of the time period for appeal. These contentions have no merit. Sherriffs failed to show either that the district court based its decision on an erroneous conclusion of law or that there was no reasonable basis in the record to support the district court’s decision. See United States v. Prairie Pharmacy, Inc., 921 F.2d 211, 212-13 (9th Cir.1990).
We therefore conclude that Sherriffs failed to show that the district court abused its discretion, and affirm the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.